UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4357



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITHIE NAPOLEON MOSLEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry F. Floyd, District Judge. (CR-
04-942-HFF)


Submitted:   December 28, 2005            Decided:   January 24, 2006


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant.    Alan
Lance Crick, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Keithie Napoleon Mosley pled guilty pursuant to one count

of possession of a firearm as a convicted felon, in violation of 18

U.S.C. §§ 922(g), 924 (2000), and one count of possession of an

unregistered sawed-off shotgun, in violation of 26 U.S.C. §§ 5841,

5861(d), 5871 (2000). Counsel for Mosley filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).       Mosley    filed a pro se

supplemental brief, citing United States v. Booker, 543 U.S. 220

(2005).

             The presentence investigation report (“PSR”) recommended

a base offense level of twenty-six for count one because Mosley had

two prior felony convictions for “either a crime of violence or a

controlled substance offense,” and the 18 U.S.C. § 922(g) violation

involved a gun described in 26 U.S.C. § 5845(a) (2000).         See U.S.

Sentencing Guidelines Manual § 2K2.1(a)(1) (2004).          The PSR also

found that Mosley had been convicted of at least three prior

convictions for a violent felony or serious drug offense or both,

committed on occasions different from one another.         The PSR found

Mosley to be an armed career criminal within the meaning of USSG

§ 4B1.4, and his offense level was enhanced to thirty-four.             The

PSR   gave    Mosley   a   three-level   reduction   for   acceptance    of

responsibility and found a total offense level of thirty-one.

Combined with Mosley’s criminal history category of VI, the total




                                   - 2 -
offense level of 31 corresponded to a sentencing range of 188 to

235 months’ imprisonment.       See USSG Ch. 5, Pt. A, table.

              Mosley’s attorney first raises the issue of whether the

court complied with Fed. R. Crim. P. 11.             We have reviewed the

record    and   conclude    Mosley’s   plea   was   entered   knowingly   and

voluntarily.

              Mosley next contends, through counsel and in his pro se

supplemental brief, that his prior convictions were not “violent.”

The definitions of “serious drug offense” and “violent felony” are

derived from 18 U.S.C. § 924(e) (2000).              We have reviewed the

record and conclude that Mosley’s prior convictions meet the

statutory definition of “serious drug offense” and “violent felony”

under § 924(e), nothwithstanding Mosley’s claim that he did not

employ violence in the commission of the offenses.

              Next, Mosley alleges, both through counsel and pro se,

that the court erred under Booker by finding that he had at least

three prior convictions for a serious drug offense or violent

felony.       Mosley argues he never admitted the prior convictions

qualified as violent felony or serious drug convictions.                    In

Almendarez-Torres v. United States, 523 U.S. 224, 233-35 (1998),

the Supreme Court held that the government need not allege in its

indictment and need not prove beyond a reasonable doubt that a

defendant had prior convictions as a prerequisite for a district

court    to   use   those   convictions   for   purposes   of   enhancing    a


                                   - 3 -
sentence. Although the opinion in Apprendi v. New Jersey, 530 U.S.

466   (2000),      expressed      some     uncertainty        regarding      the     future

vitality      of    Almendarez-Torres,           this       court    has    subsequently

clarified that Almendarez-Torres was not overruled by Apprendi, and

remains the law.          See United States v. Cheek, 415 F.3d 349, 352-53

(4th Cir.), cert. denied, 126 S. Ct. 640 (2005).                          In Cheek, this

Court   concluded         that   Cheek’s    designation         as   an     armed    career

criminal based on his prior convictions did not violate the Sixth

Amendment.     Id.; see also United States v. Harp, 406 F.3d 242, 247

(4th Cir.), cert. denied, 126 S. Ct. 297 (2005).

              In Shepard v. United States, 125 S. Ct. 1254 (2005), the

Supreme Court instructed that Sixth Amendment protections apply to

disputed facts about a prior conviction that are not evident from

“the conclusive significance of a prior judicial record.”                            Id. at

1262-63.      Here, Mosley does not contest any facts about his prior

convictions        used    to    arrive     at        the   armed     career     criminal

designation.       The court’s determination that Mosley was an armed

career criminal did not violate the Sixth Amendment.                           See United

States v. Collins, 412 F.3d 515, 521-23 (4th Cir. 2005); cf. United

States v. Washington, 404 F.3d 834, 843 (4th Cir. 2005) (finding

that district court’s reliance on disputed facts about prior

conviction to determine that it was crime of violence violated

Sixth Amendment).          Accordingly, Mosley’s sentence did not violate

the   Sixth    Amendment.          Neither       do    we    find    that    there    is   a


                                          - 4 -
nonspeculative    basis   for    remanding   to   the   district   court   to

determine     whether   Mosley    was   prejudiced      by   the   mandatory

application of the Guidelines to his sentence.            See United States

v. White, 405 F.3d 208, 223 (4th Cir.), cert. denied, 126 S. Ct.

668 (2005).

            We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.      Accordingly, we affirm.         This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel's motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 5 -